In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1022V
                                          UNPUBLISHED


    MARTHA PATRICIA MENDEZ,                                     Chief Special Master Corcoran

                         Petitioner,                            Filed: November 4, 2020
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Axillary
                                                                Nerve Injury
                         Respondent.


Larry Lee Thweatt, Jr., Terry & Thweatt, PC, Houston, TX, for petitioner.

Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

       On July 16, 2018, Martha Patricia Mendez filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a nerve injury to her right shoulder
from an influenza vaccine administered on September 18, 2017. Petition at 1. Petitioner
further alleges the vaccine was administered in the United States, her injury has persisted
for more than six months, and neither Petitioner nor any other party has ever filed any
action or received compensation in the form of an award or settlement for Petitioner’s
vaccine-related injury. Petition at 1-3. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

      On August 9, 2019, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for her nerve injury. On November 2, 2020, Respondent filed a proffer

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
on award of compensation (“Proffer”) indicating Petitioner should be awarded
$289,456.49 and an amount sufficient to purchase the annuity contract described in
section II.B. of the Proffer. Proffer at 3-4. In the Proffer, Respondent represented that
Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner the
following:

    A. A lump sum payment of $289,456.49 (representing $15,640.60 for life care
       expenses expected to be incurred during the first year after judgment,
       $148,815.89 for lost earnings, and $125,000.00 for pain and suffering) in the
       form of a check payable to Petitioner; and

    B. An amount sufficient to purchase the annuity contract described in section
       II.B. of the Proffer.

      These amounts represent compensation for all damages that would be available
under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


MARTHA PATRICIA MENDEZ,

               Petitioner,                            No. 18-1022V ECF
                                                      Chief Special Master Corcoran
v.

SECRETARY OF HEALTH AND
HUMAN SERVICES,

               Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On July 16, 2018, Martha Patricia Mendez (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34

(“Vaccine Act” or “Act”), alleging that she suffered a nerve injury to her right shoulder from an

influenza (“flu”) vaccine administered on September 18, 2017. Petition at 1. On August 8, 2019,

the Secretary of Health and Human Services (“respondent”) filed his Rule 4(c) Report conceding

that a preponderance of the medical evidence establishes that petitioner’s right axillary nerve

injury was caused-in-fact by the flu vaccine she received on September 18, 2017, and that

petitioner is entitled to compensation. ECF No. 30. On August 9, 2019, the Court issued a

Ruling on Entitlement finding petitioner entitled to compensation. ECF No. 31.

I.     Items of Compensation

       A.      Life Care Items

       Respondent engaged life care planner Shelly Kinney, MSN, RN, CCM, CNLCP, and

petitioner engaged Amy MacKenzie, PhD, RN, CLCP, to provide an estimation of petitioner’s

future vaccine-injury related needs. For the purposes of this proffer, the term “vaccine related”
is as described in the respondent’s Rule 4(c) Report. All items of compensation identified in the

life care plan are supported by the evidence, and are illustrated by the chart entitled Appendix A:

Items of Compensation for Martha Patricia Mendez, attached hereto as Tab A.1 Respondent

proffers that petitioner should be awarded all items of compensation set forth in the life care plan

and illustrated by the chart attached at Tab A. Petitioner agrees.

          B.     Lost Earnings

          The parties agree that based upon the evidence of record, petitioner has suffered a loss of

earnings. Therefore, respondent proffers that petitioner should be awarded lost earnings as

provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(A). Respondent proffers that the

appropriate award for petitioner’s lost earnings is $148,815.89. Petitioner agrees.

          C.     Pain and Suffering

          Respondent proffers that petitioner should be awarded $125,000.00 in actual and

projected pain and suffering. This amount reflects that any award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.

II.       Form of the Award

          The parties recommend that the compensation provided to petitioner should be made

through a combination of lump sum payments and future annuity payments as described below,

and request that the Special Master’s decision and the Court’s judgment award the following:2



          1
         The chart at Tab A illustrates the annual benefits provided by the life care plan. The
annual benefit years run from the date of judgment up to the first anniversary of the date of
judgment, and every year thereafter up to the anniversary of the date of judgment.
          2
         Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                   2
       A. A lump sum payment of $289,456.49, representing compensation for life care

expenses expected to be incurred during the first year after judgment ($15,640.60), lost earnings

($148,815.89), and pain and suffering ($125,000.00), in the form of a check payable to

petitioner, Martha Patricia Mendez.

       B. An amount sufficient to purchase an annuity contract,3 subject to the conditions

described below, that will provide payments for the life care items contained in the life care plan,

as illustrated by the chart at Tab A, attached hereto, paid to the life insurance company4 from

which the annuity will be purchased.5 Compensation for Year Two (beginning on the first

anniversary of the date of judgment) and all subsequent years shall be provided through

respondent’s purchase of an annuity, which annuity shall make payments directly to petitioner,

Martha Patricia Mendez, only so long as petitioner is alive at the time a particular payment is

due. At the Secretary’s sole discretion, the periodic payments may be provided to petitioner in




       3
         In respondent’s discretion, respondent may purchase one or more annuity contracts
from one or more life insurance companies.
       4
          The Life Insurance Company must have a minimum of $250,000,000 capital and
surplus, exclusive of any mandatory security valuation reserve. The Life Insurance Company
must have one of the following ratings from two of the following rating organizations:

               a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

               b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

               c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-,
               AA, AA+, or AAA;

               d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability
               Rating: AA-, AA, AA+, or AAA.
       5
         Petitioner authorizes the disclosure of certain documents filed by the petitioner in this
case consistent with the Privacy Act and the routine uses described in the National Vaccine
Injury Compensation Program System of Records, No. 09-15-0056.
                                                 3
monthly, quarterly, annual or other installments. The “annual amounts” set forth in the chart at

Tab A describe only the total yearly sum to be paid to petitioner and do not require that the

payment be made in one annual installment.

       1.      Growth Rate

       Respondent proffers that a four percent (4%) growth rate should be applied to all non-

medical life care items, and a five percent (5%) growth rate should be applied to all medical life

care items. Thus, the benefits illustrated in the chart at Tab A that are to be paid through annuity

payments should grow as follows: four percent (4%) compounded annually from the date of

judgment for non-medical items, and five percent (5%) compounded annually from the date of

judgment for medical items. Petitioner agrees.

       2.      Life-contingent annuity

       Petitioner will continue to receive the annuity payments from the Life Insurance

Company only so long as she, Martha Patricia Mendez, is alive at the time that a particular

payment is due. Written notice shall be provided to the Secretary of Health and Human Services

and the Life Insurance Company within twenty (20) days of Martha Patricia Mendez’s death.

       3.      Guardianship

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

III.   Summary of Recommended Payments Following Judgment

       A.      Lump Sum paid to petitioner, Martha Patricia Mendez:                  $289,456.49

       B.      An amount sufficient to purchase the annuity contract described
               above in section II.B.

                                              Respectfully submitted,

                                              JEFFREY BOSSERT CLARK
                                              Acting Assistant Attorney General



                                                 4
                          C. SALVATORE D’ALESSIO
                          Acting Director
                          Torts Branch, Civil Division

                          CATHARINE E. REEVES
                          Deputy Director
                          Torts Branch, Civil Division

                          ALEXIS B. BABCOCK
                          Assistant Director
                          Torts Branch, Civil Division

                          s/Darryl R. Wishard
                          DARRYL R. WISHARD
                          Assistant Director
                          Torts Branch, Civil Division
                          U. S. Department of Justice
                          P.O. Box l46, Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Tel: (202) 616-4357

Dated: November 2, 2020




                             5
                                 Appendix A: Items of Compensation for Martha Patricia Mendez                            Page 1 of 1

                                                       Lump Sum
                                                      Compensation Compensation        Compensation     Compensation       Compensation
  ITEMS OF COMPENSATION              G.R.   *    M       Year 1      Year 2              Year 3           Year 4            Years 5-Life
                                                          2020        2021                2022             2023              2024-Life
Health Insurance                      5%                 12,008.64    12,008.64           12,008.64        12,008.64
Physical Medicine and Rehab           5%    *                                                                                     360.00
Neurosurgery                          5%    *
Physical Therapy                      4%    *
Psychotherapy                         4%    *
Nerve Testing                         5%    *
Cymbalta                              5%    *
Ibuprofen                             4%                      76.65            76.65            76.65            76.65             76.65
Gabapentin                            5%    *                                                                                     823.32
Muscle Relaxant                       5%    *
Nerve Transfer Surgery                5%    *
Nerve Transfer Outpatient Facility
Fee                                   5%    *
 Nerve Transfer Anesthesia Fee        5%    *
Personal Services                     4%         M         2,160.00         2,160.00         2,160.00         2,160.00          2,160.00
Ancillary Services                    4%         M         1,258.00         1,258.00         1,258.00         1,258.00          1,258.00
One Handed Cutting Board              4%                      61.40            12.28            12.28            12.28             12.28
One Handed Jar Opener                 4%                      40.71             8.14             8.14             8.14              8.14
One Handed Can Opener                 4%                      18.21             3.64             3.64             3.64              3.64
Blow Dryer Stand                      4%                      16.99             3.40             3.40             3.40              3.40
Lost Earnings                                            148,815.89
Pain and Suffering                                       125,000.00
Annual Totals                                            289,456.49        15,530.75        15,530.75        15,530.75          4,705.43
Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for Yr 1 life care
expenses ($15,640.60), lost earnings ($148,815.89), and pain and suffering ($125,000.00): $289,456.49.
Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
Items denoted with an "M" payable in twelve monthly installments totaling the annual amount indicated.